DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the internal vent hole located at a rear side of the main chamber (claim 3) and tether cutter (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataoka et al. U.S. 20090160166 (“Kataoka”).  Kataoka discloses a side airbag (SAB) of a vehicle (abstract), comprising: 
a main chamber (paragraph [0026]) disposed in a seat [0028] to be deployed from a side surface portion of the seat [0028], wherein the main chamber is configured to, when deployed, cover at least one of a thoracic region (fig. 2), an abdomen region (fig. 2), or a pelvis region of an occupant (Pc); 
a main inflator (claim 7) configured to supply gas to the main chamber to deploy the main chamber; and 
an auxiliary chamber (22) communicating with the main chamber to allow the gas inside the main chamber to be supplied to an interior of the auxiliary chamber [0224] and connected to the main chamber to be deploy above the main chamber.

[claim 5] wherein a bending line (19) extends vertically in a central portion of the auxiliary chamber (fig. 6) and bends the auxiliary chamber to be pursed to the occupant when the auxiliary chamber is deployed;
[claim 6] wherein the auxiliary chamber is coupled to an upper portion of the main chamber [0037] to communicate with the main chamber through an internal passage (25) defined in the upper portion of the main chamber;
[claim 9] wherein the main chamber includes: a thoracic chamber (21] located in an upper portion of the main chamber (fig. 7) and configured to cover the thoracic region and the abdomen region of the occupant; and a pelvic chamber (20) located in a lower portion of the main chamber (fig. 7) and configured to cover the pelvis region of the occupant, wherein the thoracic chamber and the pelvic chamber communicate with the main inflator.

Claim(s) 1, 5, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feller et al. U.S. 2009/0184500 (“Feller”).  Feller discloses a side airbag (SAB) of a vehicle (abstract), comprising: 
a main chamber (12) disposed in a seat (2) to be deployed from a side surface portion of the seat [0050], wherein the main chamber is configured to, when deployed, cover at least one of a thoracic region (32), an abdomen region (fig. 1A), or a pelvis region of an occupant (fig. 3, 7C); 
a main inflator (4) configured to supply gas to the main chamber to deploy the main chamber; and 

In reference to claims 5, 6, and 9, Feller further discloses wherein a bending line (156) extends vertically in a central portion of the auxiliary chamber (fig. 7C) and bends the auxiliary chamber to be pursed to the occupant when the auxiliary chamber is deployed;
[claim 6] wherein the auxiliary chamber is coupled to an upper portion of the main chamber [0059] to communicate with the main chamber through an internal passage [0052] defined in the upper portion of the main chamber;
[claim 9] wherein the main chamber includes: a thoracic chamber (120, 12, 18) located in an upper portion of the main chamber (12) and configured to cover the thoracic region and the abdomen region of the occupant; and a pelvic chamber (13, 14) located in a lower portion of the main chamber (13) and configured to cover the pelvis region of the occupant, wherein the thoracic chamber and the pelvic chamber communicate with the main inflator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feller in view of H. Kwon, U.S. 2018/0118150 (“Kwon”).  Feller discloses the auxiliary chamber communicating with the main chamber through an internal vent hole located at a front side  (near 157b) or a rear side .
One of ordinary skill in the art at the time the invention was filed would find modifying Feller such that it comprised the fixing tether or external tether in view of the teachings of Kwon obvious so as to support the passenger side airbag [0007] and creating a relationship between the lengths of the sections, therefore restricting the transverse movement of the driver as the airbag is pulled toward the driver [0035].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka in view of Feller.  Kataoka discloses the internal passage configured to connect the main chamber to the auxiliary chamber is defined in a central portion (fig. 6) between the auxiliary chamber and the main chamber, but does not disclose the SAB comprising a slit extending toward the internal passage to separate the main chamber from the auxiliary chamber in front of the main chamber and auxiliary chamber.  Feller teaches a slit (fig. 1A) extending toward an internal passage (111) to separate a main chamber (12) from an auxiliary chamber (11) in front of the main chamber and auxiliary chamber.  One of ordinary skill in the .

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feller in view of Sinnhuber et al. U.S. 5,556,128 (“Sinnhuber”).  Feller does not disclose an auxiliary inflator.  Sinnhuber teaches an auxiliary inflator (7, 18a) configured to supply gas to an auxiliary chamber (9) to deploy the auxiliary chamber.  Sinnhuber further teaches [claim 15] a controller (10) configured to: control the auxiliary inflator to supply gas to the auxiliary chamber when a side collision of a vehicle (abstract) is expected, and control the main inflator to supply gas to the main chamber when the side collision of the vehicle occurs.  
One of ordinary skill in the art at the time the invention was filed would find modifying Feller such that it comprised the auxiliary inflator and controller in view of the teachings of Sinnhuber obvious so as to provide an alternative method of protection old and well known in the art to use two units of gas generators for the support of multiple sections of the seat occupant (head and torso, pelvic, and chest) actuatable by a control unit with a delay to stagger time of ignition so that stress on the occupant is considerably reduced (column 4, line 15).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feller in view of Sinnhuber as applied to claim 13 above, and further in view of Patel et al. U.S. 9,682,681 (“Patel”).  Feller as modified does not disclose a limiting tether.  Patel teaches a limiting tether (150) to an upper portion of an auxiliary chamber (110) and configured to pull the upper portion of the auxiliary chamber downward so as to limit deployment of the auxiliary chamber above the main chamber; and a tether cutter (156) configured to cut the limiting tether during an operation of the SAB (fig. 9).  One of ordinary skill in the art at the time the invention was filed would find modifying Feller in view of Sinnhuber such that it comprised the limiting tether and tether cutter in view of the teachings of Patel obvious so as to .

Allowable Subject Matter
Claims 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN BECK
Primary Examiner
Art Unit 3614



/KAREN BECK/Primary Examiner, Art Unit 3614